                                                     Clear Form
DOCUMENTS UNDER SEAL                                                       TOTAL TIME (m ins): 13
M AGISTRATE JUDGE                          DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                              Stephen Ybarra                            11:14 - 11:19 & 12:12 - 12:20
MAGISTRATE JUDGE                           DATE                                       NEW CASE         CASE NUMBER
Elizabeth D. Laporte                       August 16, 2019                                             19-cr-00381-WHA
                                                      APPEARANCES
DEFENDANT                                   AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                       PD.      RET.
Eric Javier Montoya Marquez                         Y         P       Dena Marie Young                        APPT.
U.S. ATTORNEY                               INTERPRETER                             FIN. AFFT              COUNSEL APPT'D
Sailaja Paidipaty                          Melinda Basker - Spanish                 SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR               PARTIAL PAYMENT
                             Tim Elder                                APPT'D COUNSEL                 OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                              STATUS
                                                                                                                 TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT              BOND HEARING             IA REV PROB. or             OTHER
                                                                                     or S/R
       DETENTION HRG               ID / REMOV HRG           CHANGE PLEA              PROB. REVOC.                ATTY APPT
    Not Held                                                                                                     HEARING
                                                     INITIAL APPEARANCE
        ADVISED                  ADVISED                  NAME AS CHARGED               TRUE NAME:
        OF RIGHTS                OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON               READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                 SUBSTANCE
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY         SPECIAL NOTES                 PASSPORT
      ON O/R              APPEARANCE BOND            $                                                     SURRENDERED
                                                                                                           DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                        REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                DETAINED           RELEASED        DETENTION HEARING               REMANDED
      FOR              SERVICES                                                   AND FORMAL FINDINGS             TO CUSTODY
      DETENTION        REPORT                                                     W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                              PLEA
    CONSENT                      NOT GUILTY                  GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA              PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                           FILED
                                                        CONTINUANCE
TO:                               ATTY APPT                BOND                     STATUS RE:
9/17/19                           HEARING                  HEARING                  CONSENT                   TRIAL SET

AT:                               SUBMIT FINAN.              PRELIMINARY            CHANGE OF                 STATUS
                                  AFFIDAVIT                  HEARING                PLEA
2:00 pm                                                      _____________
BEFORE HON.                       DETENTION                  ARRAIGNMENT             MOTIONS                  JUDGMENT &
                                  HEARING                                                                     SENTENCING
WHA
       TIME W AIVED               TIME EXCLUDABLE            IDENTITY /             PRETRIAL                  PROB/SUP REV.
                                  UNDER 18 § USC             REMOVAL                CONFERENCE                HEARING
                                  3161                       HEARING
                                                  ADDITIONAL PROCEEDINGS
Government no longer moves for detention. Karla Ramos will act a custodian (only) and the Court admonished her of her
rights and responsibilities. A status hearing regarding Defendant's performance on pretrial release is set for 9/19/19 at 10:30
am before Judge Jelderks.
cc: WHA, Karen Hom                                                                        DOCUMENT NUMBER:
